MEMORANDUM **
Marciela Duron De Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ denial of her motion to remand based on new evidence, seeking to establish the requisite exceptional and extremely unusual hardship to her qualifying United States citizen relative for cancellation of removal relief.
Even if we have jurisdiction over the petition for review because the motion for remand presented a new medical basis for relief, rather than cumulative evidence previously considered when the immigration judge denied the application for cancellation of removal, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006), we conclude that the BIA provided a sufficiently reasoned basis for its decision denying the motion for remand, and did not abuse its discretion in concluding that the new evidence that petitioner submitted concerning her son’s recent diagnosis of anxiety and depression was insufficient to support a finding of exceptional and extremely unusual hardship. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (holding that the BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.